Citation Nr: 1032394	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to March 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating decision 
of the Lincoln, Nebraska Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD 
rated 10 percent, effective May 21, 2007.  A January 2007 
statement of the case and enacting rating decision increased the 
Veteran's rating to 30 percent, also effective May 21, 2007.  In 
April 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  In July 2009 the case was remanded for additional 
development.     


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been 
manifested by symptoms productive of no more than occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity due to PTSD symptoms is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A January 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a June 2010 supplemental SOC readjudicated 
the matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
Pursuant to the Board's July 2009 remand, Vet Center treatment 
records were secured and associated with the claims file.  The RO 
arranged for VA examinations in September 2007 and January 2010.  
The examinations are adequate as they considered the evidence of 
record and the reported history of the Veteran, were based on an 
examination of the Veteran, noted pertinent history and all 
findings necessary for a proper determination in the matter.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 

B. Factual Background

On September 2007 VA examination the Veteran was clean, neatly 
groomed, dapper in appearance, and his manner of dress was 
impeccable.  His psychomotor activity was unremarkable and he 
exhibited good eye contact and social skills.  His speech was 
unremarkable and he had slight restriction of affect.  His mood 
was anxious and his attention was intact.  He was able to do 
serial 7's.  He was oriented as to person, time, and place.  His 
thought process and content were unremarkable with no delusions.  
He understood the outcomes of his behavior and, with respect to 
insight, it was noted that he understood that he had a problem.  
He had sleep impairment.  He did not have hallucinations or 
exhibit inappropriate, obsessive, or ritualistic behavior.  He 
did not have panic attacks, homicidal thoughts, or suicidal 
thoughts.  Although his impulse control was good, he did have 
episodes of violence.  

He had no difficulty maintaining minimum personal hygiene or 
carrying out activities of daily living.  His remote, recent, and 
immediate memory were normal.  He had difficulty falling or 
staying asleep, irritability or outbursts of anger, and an 
exaggerated startle response.  The examiner noted that the 
disturbance caused clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
The Veteran stated that he had bad dreams or nightmares that 
occurred a few times a week and that he would wake up in an 
assaultive position and "wet" and would not know what he had 
been dreaming about.  He stated that if he watched shows or 
movies about the US Army in Iraq it bothered him.  He reported 
intrusive thought and images of "the guy that got killed."  The 
examiner noted that the Veteran had slight restriction of affect.  

The Veteran reported anger but that he could handle it by closing 
up and not talking.  He reported that he was fairly jumpy and 
easily startled, but was unsure about hypervigilance.  The 
Veteran was employed with Brown Enterprise cleaning company for 
more than 20 years.  The diagnosis was PTSD and a global 
assessment of functioning (GAF) score of 65 was assigned.  The 
examiner stated that he believed the Veteran's PTSD to be mild.  
The examiner opined that the Veteran's PTSD was manifested by 
signs and symptoms that were transient or mild and a decrease in 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.    

November 2007 through November 2009 Vet Center outpatient 
treatment records note that the Veteran participated in a PTSD 
group.  He was engaged and an active participant in group 
conversations on varying topics.  He was consistently noted to 
exhibit no suicidal or homicidal plans, thoughts, or ideations.  

An October 2009 Vet Center summary notes that the Veteran was a 
current and active member of the Combat Support Group and that on 
several occasions he was seen for individual therapy.  The 
Veteran was noted to have continuing and increasing daytime 
nightmares and ruminations due to news reports of the current 
war.  He had limited interest in socializing and avoided tension 
arousing situations with frequent spur of the moment road-trips, 
which negatively impacted his family relations and income 
producing ability.  It was noted that the Veteran's self-
employment accommodated his self-defeating behavior.  

On January 2010 VA examination the Veteran reported attending 
church for 40 years, that he was an usher, that he was involved 
in various church meetings, and that he visited the ill, and 
helped with funerals.  He attended veterans' groups for 
recreation and leisure.  The Veteran had no history of suicide 
attempts or violence/assaultiveness.  On examination the Veteran 
was clean, neatly groomed, and meticulously dressed.  His 
psychomotor activity was unremarkable.  His speech was 
unremarkable and spontaneous, though he exhibited quite a range 
of pitch and tone.  His eye contact was unremarkable.  His affect 
was restricted and his mood was anxious.  He had a short 
attention span.  

He was oriented as to person, time, and place.  His thought 
process exhibited circumstantiality.  His thought content was 
unremarkable and he displayed no delusions.  He understood the 
outcome of his behavior and understood he had a problem.  He had 
no sleep impairment, hallucinations, or inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal or 
suicidal thoughts.  His impulse control was good with no episodes 
of violence.  He had the ability to maintain minimum personal 
hygiene.  He made three errors on serial 7's.  His remote, 
recent, and immediate memories were intact.  He had difficulty 
falling or staying asleep (sleeping 3 to 4 hours nightly), 
irritability or outbursts of anger, and an exaggerated startle 
response.  He had bad dreams or nightmares and flashbacks 4 to 6 
times per week.  He reported severe irritability and anger with 
difficulty concentrating.  He endorsed moderate hypervigilance 
and severe startle response.  

The Veteran was employed part-time in carpet cleaning and 
janitorial services for more than 20 years.  The diagnosis was 
PTSD.  The examiner noted that the Veteran seemed to maximize the 
negative aspects of his mental health status and minimize the 
positive regarding specific symptoms.  He noted that the 
Veteran's symptoms had not risen to the level that he sought out 
active forms of intervention such as medication management or 
health intervention.  The examiner opined that the Veteran's PTSD 
was manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to PTSD signs and symptoms but with generally satisfactory 
functioning (routine behavior, self-care, and conversation 
normal).        

In a July 2010 statement the Veteran related that he had most of 
the symptoms for a 50 percent rating.  He stated that he had 
stereotyped speech, panic attacks almost every night, difficulty 
understanding complex commands, impairment of short- and long-
term memory and forgetting to complete complex tasks, impaired 
judgment and abstract thinking, disturbances in motivation and 
mood, and difficulty maintaining effective work and social 
relationships.  He noted that he owned a small custodial service 
and which enabled him to minimize association with the public.  
He noted that he could help his two elderly employees.  He 
reported nightmares with night sweats 4 to 5 times per week and 
waking up choking his wife.  

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

A 30 percent rating for PTSD is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a). 
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances. 38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  At no time during the appeal period has the 
Veteran's PTSD been manifested by symptoms approximating the next 
higher rating.  Consequently, staged ratings are not warranted.   

The Veteran stated in July 2010 that he had stereotyped speech, 
panic attacks almost every night, difficulty understanding 
complex commands, impairment of short- and long-term memory and 
forgetting to complete complex tasks, impaired judgment and 
abstract thinking, disturbances in motivation and mood, and 
difficulty maintaining effective work and social relationships.  
However, the objective medical evidence is less than supportive 
of the severity of the symptomatology he has reported.  

Throughout the appeal period the Veteran's PTSD disability 
picture has most nearly approximated the criteria for the 30 
percent rating assigned.  Medical evidence of record shows the 
PTSD has been manifested by symptoms of some disturbance in 
motivation and mood, hypervigilance, exaggerated startle 
response, nightmares, flashbacks, sleep impairment, irritability, 
and short attention span.  The January 2010 examiner noted that 
the Veteran's symptoms had not risen to the level that he sought 
out active forms of intervention such as medication management or 
health intervention and that the Veteran's PTSD was manifested by 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks but with generally 
satisfactory functioning.   
 
The Veteran's disability picture does not more nearly approximate 
the criteria for a higher 50 percent rating.  He is not shown to 
have symptoms of PTSD that cause occupational and social 
impairment with reduced reliability and productivity.  

Specifically, the record contains no medical evidence of 
flattened affect.  While on September 2007 and January 2010 VA 
examinations the Veteran had a restricted affect, it was not 
noted to be flattened.  Vet Center treatment records are likewise 
silent for evidence of flattened affect.  

There is no medical evidence of circumstantial, circumlocutory, 
or stereotyped speech.  On September 2007 and January 2010 VA 
examinations the Veteran's speech was unremarkable.  Vet Center 
treatment records are silent for any speech disturbances.

There is no medical evidence of panic attacks more than once a 
week.  On September 2007 and January 2010 VA examinations the 
Veteran denied panic attacks.  Vet Center treatment records are 
silent for any panic attacks.

There is no medical evidence of difficulty in understanding 
complex commands.  On September 2007 VA examination the Veteran 
was able to do Serial 7's.  While on January 2010 VA examination 
the Veteran had 3 errors on Serial 7's, he was not noted to have 
difficulty understanding complex commands.  Vet Center treatment 
records are silent for difficulty understanding complex commands.  

There is no medical evidence of impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks).  On September 2007 and January 
2010 VA examinations the Veteran's remote, recent, and immediate 
memories were intact.  Vet Center treatment records are silent 
for memory difficulties.   

There is no medical evidence of impaired judgment or impaired 
abstract thinking.   Although on January 2010 VA examination the 
Veteran's thought process exhibited some circumstantiality, on 
both examinations he understood the outcomes of his behavior, his 
intelligence was average and his insight was described as 
understanding that he had a problem. His thought process and 
thought content were unremarkable with no delusions. Vet center 
treatment records are silent for impaired judgment or impaired 
abstract thinking.   

There is some evidence of disturbances of motivation and mood.  
On September 2007 VA examination the examiner noted that the 
disturbance caused clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
The Veteran had intrusive thoughts and images.  On January 2010 
VA examination the Veteran reported severe irritability and anger 
with difficulty concentrating.

The evidence of record demonstrates that the Veteran has minimal 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran reported attending church for 
40 years, that he was an usher, that he was involved in various 
church meetings and that he visited the ill, and helped with 
funerals.  He attended veterans' groups for recreation and 
leisure.  Although he minimized public contact, he was able to 
interact with his two employees at his business for over 20 
years.  Vet Center treatment records show that the Veteran was an 
active participant in group sessions.        

In summary, while the evidence shows the Veteran's PTSD causes 
him to have occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, it does not show him to have 
occupational and social impairment with reduced reliability and 
productivity.  The preponderance of the evidence is against a 
rating in excess of 30 percent. 

The Board has also considered whether referral for extraschedular 
consideration is indicated.  There is no objective evidence, or 
allegation, suggesting that the disability picture presented by 
the Veteran's PTSD is exceptional or that schedular criteria are 
inadequate (the symptoms and impairment shown are encompassed by 
the schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  Furthermore, as 
the Veteran has been self-employed and has not alleged 
unemployability due to his service-connected PTSD, the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


